Appeal by defendant from a judgment of the City Court of Yonkers, entered upon the verdict of a jury in favor of the plaintiff in an action to recover upon two industrial life insurance policies, and from an order denying its motion to set aside the verdict. Judgment of the City Court of Yonkers in favor of the plaintiff, and order denying defendant’s motion to set aside the verdict, reversed on the law and the facts and a new trial ordered, costs to appellant to abide the event, upon the ground that the verdict of the jury is against the weight of the credible evidence. Lazansky, P. J., Johnston and Adel, JJ., concur; Carswell and Davis, JJ., dissent and vote to affirm.